emlogo.jpg [emlogo.jpg]




February 10, 2016


To:     Brian Brown
From:     Jonathan Corr, Chief Executive Officer
Cc:     Lisa Bruun
    
Dear Brian,
You’ve done a tremendous job providing effective leadership and guidance of the
legal team. I am pleased to be able to promote you the position of Senior Vice
President, General Counsel effective January 1, 2016.
Effective January 1, 2016, your new base salary is $260,000. You are eligible to
participate in the Annual Short Term Incentive (STI) Bonus Plan at a new rate of
40% of your base salary.
As part of the promotion you will be issued a grant date fair value of $525,000
of equity, which will be split 50/50 between Restricted Stock Unit (RSU) and
performance Share Unit (PSU) in accordance with the senior executive performance
share program.
We appreciate your service and contributions, and I am confident you will be
successful in your new position at Ellie Mae.
Sincerely,


/s/ Jonathan Corr                 February 10, 2016
Jonathan Corr                             Date
Chief Executive Officer


I accept this offer of employment as outlined in this letter.


/s/ Brian Brown                 February 10, 2016
Brian Brown                             Date
   





